DETAILED ACTION
Claims 1 are pending in the application and claims 1 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process. The limitations that organizing pages based on an image covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 are/is rejected under 35 U.S.C. 103 as being unpatentable over Lemay et al. US10474922 in view of Van Renterghem et al. US2019/0145827
Regarding claim 1, Lemay teaches: providing a user with a collection of stationery products, where each carries a color and a machine-readable code that is associated with the color
taking handwritten notes by said user, each on a different product in the collection selected by the user based on the color carried by said product, (Lemay see col. 1 lines 24-63 col. 4 lines 26-39 notebook with a pages of handwritten notes with background color and border color and each page to have a folio identifier representation. Notebook of pages reads on collection of stationery products, folio identifier representation reads on code, folio representation scanning image with color reads on associated with and based on color)
photographs of the products showing the notes which are taken with a sensor incorporated in a mobile device, and (Lemay see col 4 lines 54-59 col 5 lines 37-67 col 6 lines 1-14 camera on smart phone to take pictures or scan pages of the notebook)
decoding machine-readable codes to allow the determination of their respective values and storage of the photographs in a memory with the indexing of said images depending on the value of the code. (Lemay see col. 1 lines 24-63 col 5 lines 37-67 col 6 lines 1-14 47-67 col 7 lines 1-50 decoding folio identifier representation to acquire data such as page number and notebook model number which is then used to store page in image store and access lookup table for coordinates and location of page in memory)
Lemay does not distinctly disclose: code that is uniquely associated with the color
Renterghem teaches: code that is uniquely associated with the color (Van Renterghem see paragraph 0058 0128 unique color identification code that is unique for a color)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of capturing images of notes as taught by Lemay to include unique color codes as taught by Renterghem for the predictable result of more efficiently organizing data.
	














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153